Citation Nr: 1634805	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for bilateral hand disability.

2.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and to include as due to sexual trauma.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran was a member of the Army National Guard from July 1980 to May 2001 and served on active duty from January 1985 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In June 2011, the RO submitted a request through the Personnel Information Exchange System (PIES) for the Veteran's entire personnel file.  A response received through PIES indicated that there were no records at that location for the Veteran and suggested that the RO use the Defense Personnel Records Image Retrieval System (DPRIS) to obtain information from the Official Military Personnel Folders (OMPF) in the custody of the Department of Defense.  That same month, the RO submitted a request through DPRIS and a response reflects that the documents requested were temporarily inaccessible and that the RO should resubmit the request in 24 hours.  The RO failed to make any additional requests for the Veteran's personnel records through DPRIS or from any other records repository.  The Board finds that the RO did not exhaust its efforts to obtain these records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(2) (2016).  Given that the Veteran's outstanding personnel records may provide information to substantiate her claims, to include evidence of behavioral changes or physical profiles for any claimed injuries, a remand is required to obtain these records.  On remand the RO or the Appeals Management Center (AMC) must request the Veteran's personnel records through DPRIS and any other appropriate source and must continue to do so until the records are received or it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran submitted authorizations to VA in June 2012 indicating that she has received mental health and orthopedic treatment through the VA Healthcare System since January 2008.  VA treatment records associated with the electronic record and considered by the RO are for the period from April 2009 through October 2015.  Accordingly, on remand the RO or the AMC should undertake appropriate development to obtain all outstanding VA treatment records prior to April 2009 and from October 2015 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board also notes that it is also possible the Veteran received insurance healthcare coverage through TRICARE; therefore, on remand the RO or the AMC must request any and all available TRICARE healthcare records.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain:

* Outstanding service personnel records, by a request through DPRIS and/or any other appropriate records repository;

* All VA treatment records prior to April 2009 and from October 2015 to the present; and

* Any and all available TRICARE healthcare insurance records.

All efforts to obtain these records must be documented in the record.  The RO or the AMC must continue its efforts to obtain these records until it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

If the named records are unable to be obtained, the RO or the AMC prepare a Memorandum of Formal Finding of Unavailability, inform the Veteran of the unavailability of the records and request her to submit any such records in her possession.  

2.  Following completion of the above, and a review of any of additional evidence received, the RO or the AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

